The Attorney              General of Texas
                                                  October   13,   1978
I
I       JOHN L. HILL
        Attorney General

                           Honorable Preston Iienrichson                 Opinion No. H-1257
                           Criminal District Attorney pro tern
                           Hidalgo County                                Re: Supplemental  salary   of
/                          Edinburg, Texas 78539                         County Auditor under article
3                                                                        1672.

                           Dear Mr. Henrichson:

                                 The Criminal District Attorney asked the following questions regarding
                           salary of the county auditor for Hidalgo County:

                                            1. Are ‘special road districts’ and county-wide
                                      drainage districts within the meaning of ‘improvement
!                                     districts’ under Article 1672, Vernon’s Civil Statutes
                                      Annotated?

                                           2. Is the County Commissioner’s Court authorized
                                      to pay less than the $l,ZOO.OOset under Article 1672, if
                                      there are less than five improvement districts and the
                                      auditor is already receiving a maximum salary under
    /
                                      Article 1645?

                                           3. Is the County Commissioner’s Court authorized
                                      to pay more than the $1,200.00 set under 1672 when the
                                      auditor audits more than five improvement districts,
    /
                                      and the auditor is already receiving a maximum salary
                                      under Article 1645?,

                                 You state that there are seven special road districts in the county and a
    /                      county wide drainage district which are audited by the auditor.
    !

                                  Article 1672, applicable to counties with a population of llO,OOOor more,
                           provides that the auditor shall be paid additional compensation for his
                           services to improvement districts. If there are five such districts the auditor
    !
                           is to be paid a minimum of $1,200 to be prorated among the districts as the
    I                      commissioners court determines. Article 1672 was enacted in 1915 as section
                           6 of Senate Bill 6. Acts 1915, 34th Leg., ch. 11, at 17. Section 1 of that Act,
                           codified as article 1667, V.T.C.S., specifically refers to drainage and road




    i
                                                             p.   4985
Honorable Preston Henrichson     -    Page 2       (H-1257)



districts as improvement districts. It is our opinion that the districts about which
you inquire are “improvement districts” for purposes of article 1672. Attorney
General Opinion H-809 (1978).

        If there are less than five improvement districts in the county, article 1672
provides that the “auditor shall receive for his services in auditing the affairs of
such districts, such compensation as the commissioners court may prescribe, which
shall be paid by the county out of the general fund and repaid to the county by such
districts. . . .” It is our opinion that the commissioners court may pay the auditor
an amount which in its discretion is reasonable compensation for services rendered.
If there are five improvement districts, the commissioners court shall pay the
auditor not less than $1,200.

       You ask whether the auditor can be paid these amounts if he is already
receiving his maximum salary under article 1645, V.T.C.S. Article 1645 provides in
part that the auditor

           shall receive as compensation for his services an annual
           salary from the County General Fund of not more than the
           amount allowed or paid the Assessor-Collector of Taxes.

(Emphasis added).

       We believe this is a limitation on the amount which can be paid to the auditor
from the county’s revenue only and does not act as a limitation on compensation
received from other sources, %, improvement districts.       Although this additional
compensation under article 1672 is initially paid by the county, the county must be
reimbursed by the special districts.        Attorney General Opinion C-278 (1964).
Therefore, it is not compensation “from the County General Fund.”

     In Attorney General Opinion V-1522 (1952) it was said that

           [ilt is clearly the intention of the legislature that the county
           auditor should receive both the compensation provided in
           Article 1645 ‘for his services to the county’ and the
           compensation provided in Article 1672 ‘for his service in
           auditing the affairs of such districts.’

We agree.     Further, we believe that the auditor may receive article 1672
compensation even though he is currently receiving his maximum salary from the
county under article 1645.

                                     SUMMARY

           Road and drainage districts are “improvement    districts”
           under article 1672. The auditor may receive compensation




                                       p.   4986
Honorable Preston Henrichson   -   Page 3         (H-1257)



          for service to improvement districts          over and above his
          maximum salary from the county.

                                         Very truly yours,


                                              KW
                                         JOHN L. HILL
                                         Attorney General of Texas




Opinion Committee

jsn




                                     -      .   ..n-